DETAILED ACTION
Status of Claims:
Claims 1-8 and 10-16 are pending.
Claims 1, 13, and 16 are amended.
Claim 9 is canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous Final Office Action (6/30/2022) was sent out in error. The finality of the previous office action is withdrawn. 

Response to Arguments
Applicant's arguments filed 5/09/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the claimed invention. This argument is not persuasive because EPS generation is an inherent result of the operation of the apparatus of Eckart, Goerlich, and Streander. Sheng et al, the article “Extracellular polymeric substances (EPS) of microbial aggregates in biological wastewater treatment systems: A review” is now used as an evidentiary references. Sheng teaches that increasing the shear rate in a system will increase the production of EPS (see pg. 888 section 5.4. External conditions) and that EPS form in biological treatment processes (see Abstract).  As Eckart, Goerlich, and Streander teach biological waste treatment processes there will inherently be some EPS formation and as the shear rate and agitation is increased in the system of Goerlich (delivery rate is increased, an increase in flow rate will increase shear and agitation) (see Goerlich para. 0017) the conditions for EPS formation will be favorable. The applicant argues that the prior art does not teach the limitations of claim 9, now amended into claim 1. This argument is not persuasive because Goerlich teaches that the delivery rate (flow rate) of the water is higher in the openings (second opening) (see  Goerlich para. 0017) and an increased flow rate is inherent because the second opening is smaller than the first opening.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “so as to enable favorable conditions for the generation of Extra-Cellular Polymeric Substances.” This limitation renders the claim indefinite because it is not clear what conditions are required to be favorable to the generation of EPS.  	
The claim states “wherein the at least one hollow structure is configured to adjust the flow rate of the sewage exiting from the at least one second opening.” This limitation renders the claim indefinite because it is not clear it is requires the system to have an adjustable flow rate from the second opening or if the hollow structure is configured to adjust the flow rate from the second opening in comparison to the flow rate entering the hollow structure. For the purposes of examination the claim will be interpreted as the hollow structure being configured to adjust the flow rate from the second opening in comparison to the flow rate into the hollow structure. 

Regarding Claims 1 and 13:
	The claims refer to an “air delivery element.” This limitation renders the claim indefinite because it is not clear what the “element” is limited to. For the purposes of examination the “air delivery element” will be interpreted as any device that delivers air or oxygen. 

The remaining claims are indefinite as they depend from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerlich (AT 392261, English machine translation provided).

Regarding Claim 1:
	Goerlich teaches the apparatus for degrading the organic fraction of sewage by means of active biomass, in particular active sludge particles, comprising: - at least one tank (aeration basin) adapted to contain the sewage and said active biomass; - at least one hollow structure (funnel-like hood 5) (see para. 0056, fig. 1), adapted to be at least partially immersed in the sewage, provided with at least one first opening (bottom opening) for letting in the sewage and with at least one second opening (top opening of upward line 6) for letting out the sewage, wherein the ratio between the area of the at least one first opening and the area of the at least one second opening is greater than 1 (see fig. 1) so at to enable favorable conditions for the generation of Extra-cellular Polymeric Substances; - air delivery element (tube 2) (see para. 0059, fig. 1) adapted to introduce air inside said at least one hollow structure; wherein said at least one first opening is proximal to said air delivery element and said at least one second opening is distal from said air delivery means, so that the air delivery means are adapted to generate a flow of sewage from said at least one first opening to said at least one second opening (see figs. 1, 2), and wherein the at least one hollow structure is configured to adjust the flow rate of the sewage exiting from the at least one second opening (the delivery rate is increased) (see para. 0017).
	Goerlich does not explicitly teach the ratio between the area of the at least one first opening and the area of the at least one second opening is equal to at least 5:1. Goerlich further teaches that the height the water is able to be raised is dependent on geometric configurations of the hood and the potential energy of the mixture (see para. 0056-0057). Therefore one skilled in the art would have found it obvious to adjust the ratio of the area of the first and second openings and use a ratio of at least 1:5 to control the potential energy of the mixture such the water can be lifted above the water level of the tank (see fig 1). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 2:
	Goerlich teaches the apparatus according to claim 1.
	Goerlich does not teach wherein said at least one hollow structure is bell-shaped. However, absent of showing any significance or criticality with respect to the shape, it would have been obvious to one skilled in the art to change the shape of the hollow structure and use a bell shape. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding Claim 3:
	Goerlich teaches the apparatus according to claims 1.
	Goerlich does not explicitly teach wherein the ratio between the area of the at least one first opening and the area of the at least one second opening is between 100:10 and 100:1. Goerlich further teaches that the height the water is able to be raised is dependent on geometric configurations of the hood and the potential energy of the mixture (see para. 0056-0057). Therefore one skilled in the art would have found it obvious to adjust the ratio of the area of the first and second openings and use a ratio of between 100:10 and 100:1 to control the potential energy of the mixture such the water can be lifted above the water level of the tank (see fig 1). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 4:
	Goerlich teaches the apparatus according to claims 1, wherein, when more than one second opening is provided (see fig. 3), the ratio between the area of the at least one first opening and the sum of the areas of the second openings is equal to at least 5:1 (see fig. 3)

Regarding Claim 5:
	Goerlich teaches the apparatus according to claims 1, wherein said at least one hollow structure has a side wall, and wherein said at least one first opening is delimited by a lower end of the side wall (see fig. 1).

Regarding Claim 6:	
	Goerlich teaches the apparatus according to claims 1, wherein there is provided a second opening of said at least one second opening is delimited by an upper end of a side wall of the at least one hollow structure (see fig. 1).

Regarding Claim 7:
	Goerlich teaches the apparatus according to claim 1, wherein there is provided at least one outlet pipe which extends transversally from a side wall of the at least one hollow structure, wherein said at least one outlet pipe communicates with the inside of the at least one hollow structure and delimits a second opening of said at least one second opening (see fig, 3).

Regarding Claim 8:
	Goerlich teaches the apparatus according to claim 7, wherein there are provided at least two outlet pipes, wherein each of the at least two outlet pipes delimits a respective second opening of said at least one second opening (see fig. 3).

Regarding Claim 11:
	Goerlich teaches the apparatus according to claims 1, wherein said at least one first opening is delimited by a portion of the at least one hollow structure having an internal diameter greater than the rest of the at least one hollow structure (see fig. 1).

Regarding Claim 13:
	Goerlich teaches the method for degrading the organic fraction of sewage (wastewater) (see para. 0014) by using active biomass (biological degradation) (see para. 0014), wherein an apparatus is provided according to any one of the preceding claims, the method comprising the steps of: a) introducing the sewage into the at least one tank so that said at least one hollow structure is at least partially immersed in the sewage (see fig. 1); b) introducing air inside said at least one hollow structure via the air delivery element (air is added) (see para. 0014, fig. 1), so as to generate a flow of sewage from said at least one first opening to said at least one second opening by means of said air delivery element (see fig, 1, para. 0056) wherein the at least 5:1 ratio of the area of the at least one first opening to the area of the at least one second opening results in the generation of Extra-cellular Polymeric Substances (biological treatment systems form EPS) (see Sheng, Abstract as evidentiary reference).

Regarding Claim 14:
	Goerlich teaches the apparatus according to claim 1.
	Goerlich does not explicitly teach wherein, when more than one second opening is provided, the ratio between the area of the at least one first opening and the sum of the areas of the second openings is between 100:10 and 100:1. Goerlich further teaches that the height the water is able to be raised is dependent on geometric configurations of the hood and the potential energy of the mixture (see para. 0056-0057). Therefore one skilled in the art would have found it obvious to adjust the ratio of the area of the first and second openings and use a ratio of between 100:10 and 100:1 to control the potential energy of the mixture such the water can be lifted above the water level of the tank (see fig 1). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckart (DE 28844934, English machine translation provided) in view of Goerlich (AT 392261, English machine translation provided).

Regarding Claim 1:
	Eckart teaches the apparatus for degrading the organic fraction of sewage by means of active biomass, in particular active sludge particles, comprising: - at least one tank (see fig. 1) adapted to contain the sewage and said active biomass; - at least one hollow structure (device 1, cover element 4 and riser pipe 5) (see para. 0015, fig. 1), adapted to be at least partially immersed in the sewage, provided with at least one first opening (opening in cover element) for letting in the sewage and with at least one second opening (exit from rider pipe) for letting out the sewage, wherein the ratio between the area of the at least one first opening and the area of the at least one second opening is greater than 1, so as to enable favorable conditions for the generation of Extra-cellular Polymeric Substances (agitation is increased therefore conditions are favorable) (see Eckart para. 0021, Sheng pg. 888, section 5.4); - air delivery element adapted to introduce air inside said at least one hollow structure; wherein said at least one first opening is proximal to said air delivery means and said at least one second opening is distal from said air delivery means, so that the air delivery means  are adapted to generate a flow of sewage from said at least one first opening to said at least one second opening; and wherein the at least one hollow structure is configured to adjust he flow rate of the sewage from the at least one second opening (the second opening is smaller than the first therefore the flow rate will be greater)
	Eckart does not explicitly teach that the ratio between the first opening are and second opening area is equal to at least 5:1. 
	Goerlich teaches that the height the water is able to be raised is dependent on geometric configurations of the hood and the potential energy of the mixture (see para. 0056-0057). Therefore one skilled in the art would have found it obvious to adjust the ratio of the area of the first and second openings and use a ratio of at least 1:5 to control the potential energy of the mixture such the water can be lifted above the water level of the tank (see fig 1). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Eckart and Goerlich are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the ratio of the first opening to the second opening of Eckart to at least 1:5, as made obvious by Goerlich, because it is desirable in Eckart to lift the sludge above the water level (see para. 0022).

Regarding Claim 10:
	Eckart, as previously modified, teaches the apparatus according to any claims 1, wherein said at least one hollow structure comprises a floating body (floats 13) (see para. 0016) configured to make the at least one hollow structure float in the sewage (see para. 0012).

Claims 1, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streander (USPN 2,077,907) in view of Goerlich (AT 392261, English machine translation provided).

Regarding Claim 1:
	Streander teaches the apparatus for degrading the organic fraction of sewage by means of active biomass, in particular active sludge particles, comprising: - at least one tank (see fig. 2) adapted to contain the sewage and said active biomass; - at least one hollow structure (central draft tube 15) (see pg. 2 line 75- pg. 3 line 2), adapted to be at least partially immersed in the sewage (see fig. 2), provided with at least one first opening (hood 29 and pipe 30) (see pg. 3 line 60-61, fig. 2) for letting in the sewage and with at least one second opening (opening onto splash plate 22) (see fig. 2) for letting out the sewage, wherein the ratio between the area of the at least one first opening and the area of the at least one second opening is greater than 1 (see fig. 2) so as to enable favorable conditions for the generation of Extra-cellular Polymeric Substances (aeration is increased, therefore conditions are favorable) (see pg. 1, left column lines 6-12); - air delivery element (diffuser tubes 20) adapted to introduce air inside said at least one hollow structure (see pg. 3 lines 41-44); wherein said at least one first opening is proximal to said air delivery means and said at least one second opening is distal from said air delivery means, so that the air delivery means are adapted to generate a flow of sewage from said at least one first opening to said at least one second opening (see fig. 2); and wherein the at least one hollow structure is configured to adjust the flow rate of the sewage exiting from the at least one second opening (rate of recirculation is controlled) (see pg. 1, right column, lines 3-10).
	Streander does not explicitly teach that the ratio between the first opening are and second opening area is equal to at least 5:1. 
	Goerlich teaches that the height the water is able to be raised is dependent on geometric configurations of the hood and the potential energy of the mixture (see para. 0056-0057). Therefore one skilled in the art would have found it obvious to adjust the ratio of the area of the first and second openings and use a ratio of at least 1:5 to control the potential energy of the mixture such the water can be lifted above the water level of the tank (see fig 1). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Streander and Goerlich are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the ratio of the first opening to the second opening of Eckart to at least 1:5, as made obvious by Goerlich, because it is desirable in Streander to lift the waste out of the water (see Streander pg. 3 lines 44-57).

Regarding Claim 12:
	Streander, as previously modified, teaches the apparatus according to claims 1, wherein there is provided at least one partition, adapted to be at least partially immersed in the sewage, which divides the at least one tank into mutually communicating compartments (see Streander, fig. 2).

Regarding Claim 15:
	Streander, as previously modified, teaches the apparatus according to claim 12, wherein there is provided at least one tubing (influent pipe 13) (see pg. 2 lines 70-75, fig. 2, fig. 3), for recirculating fluid from one compartment to another compartment of said mutually communicating compartments (see fig. 3).

Regarding Claim 16:
	Streander, as previously modified, teaches the apparatus according to claim 1, wherein the air delivery means includes a diffuser (diffuser tubes 20) (see pg. 3 lines 1-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/5/2022